U.S. Bank N.A. v 1009 Guyiti, LLC (2020 NY Slip Op 05075)





U.S. Bank N.A. v 1009 Guyiti, LLC


2020 NY Slip Op 05075


Decided on September 23, 2020


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on September 23, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

CHERYL E. CHAMBERS, J.P.
JOHN M. LEVENTHAL
COLLEEN D. DUFFY
VALERIE BRATHWAITE NELSON, JJ.


2018-04992
 (Index No. 34341/07)

[*1]U.S. Bank National Association, etc., respondent,
v1009 Guyiti, LLC, appellant, et al., defendants.


Rozario & Associates, P.C., New York, NY (Rovin R. Rozario of counsel), for appellant.
Sandelands Eyet, LLP, New York, NY (Caroline W. Lenci of counsel), for respondent.

DECISION & ORDER
In an action to foreclose a mortgage, the defendant 1009 Guyiti, LLC, appeals from an order of the Supreme Court, Kings County (Lawrence Knipel, J.), dated February 14, 2018. The order denied that defendant's motion to vacate a prior order of the same court dated October 18, 2017, granting the plaintiff's unopposed motion, inter alia, for summary judgment on the complaint insofar as asserted against that defendant and for an order of reference.
ORDERED that the appeal is dismissed, without costs or disbursements.
The appeal from the order must be dismissed because the right of direct appeal therefrom terminated with the entry of the judgment of foreclosure and sale in the action (see Matter of Aho, 39 NY2d 241, 248). The issues raised on the appeal from the order are brought up for review and have been considered on the appeal from the judgment of foreclosure and sale (U.S. Bank National Association v 1009 Guyiti, LLC, ___ AD3d ___ [Appellate Division Docket No. 2018-12830; decided herewith]; see CPLR 5501[a][1]).
CHAMBERS, J.P., LEVENTHAL, DUFFY and BRATHWAITE NELSON, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court